Case 5:20-cv-00638-TJM-ATB Document 1 Filed 06/08/20 Page 1 of 7

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
DASHON HINES

 

Plaintiff(s) ‘ Civil Case No.: S. 20 CO" (633 (TIMI Arb)
)
vs. ) CIVIL
) RIGHTS
) COMPLAINT
Defendant(s) ) PURSUANT TO
LT. ROSE J. DELL, NEW HAVEN POLICE DEPT. 42 U.S.C. § 1983

 

 

Plaintiffs) demand(s) atrial by: ©) sury _@) couRT (Select only one).

 

 

 

Plaintiff(s) in the above-captioned action, allege(s) as follows:

JURISDICTION

‘; This is a civil action seeking relief and/or damages to defend and protect the rights
guaranteed by the Constitution of the United States. This action is brought pursuant to 42
U.S.C. § 1983. The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,
1343(3) and (4) and 2201.

PARTIES

2. Plaintiff. Dashon Hines

 

Address: 1629 Elmwood Avenue

 

Buffalo New York 14207

 

 

Additional Plaintiffs may be added on a separate sheet of paper.

 

 

5 F a. Defendant: Lt. Rose J. Dell
Official Position: Lt. New Haven Police Department
Address: 1 Union Avenue

 

New Haven Connecticut 06519

 

 
Case 5:20-cv-00638-TJM-ATB Document 1 Filed 06/08/20 Page 2 of 7

b. Defendant:

 

Official Position:

 

Address:

 

 

 

c. Defendant:

 

Official Position:

 

Address:

 

 

 

Additional Defendants may be added on a separate sheet of paper.

4. FACTS
Set forth the facts of your case which substantiate your claim of violation of your civil

and/or Constitutional rights. List the events in the order they happened, naming defendants
involved, dates and places.

Note: You must include allegations of wrongful conduct as to EACH and EVERY
defendant in your complaint. (You may use additional sheets as necessary).

On June 4, 2020 at 1:06pm, Lt. Rose J. Dell
stated: "Mr. Hines, Please do not contact Patricia
King of Corporate Counsel regarding the incident
you wanted investigated by the Police Department.
You need to speak with the investigating Officer.

Please call either the non-emergency number at
at 203-946-6316 or 203-946-6255 to speak with the Front Desk Sergeant."

 
Case 5:20-cv-00638-TJM-ATB Document 1 Filed 06/08/20 Page 3 of 7

>. CAUSES OF ACTION

Note: You must clearly state each cause of action you assert in this lawsuit.

FIRST CAUSE OF ACTION

On June 4, 2020 at 1:06pm, Lt. Rose J. Dell

 

stated: "Mr. Hines, Please do not contact Patricia

 

King of Corporate Counsel regarding the incident

 

you wanted investigated by the Police Department.

 

You need to speak with the investigating Officer.

 

SECOND CAUSE OF ACTION
Please call either the non-emergency number at

 

at 203-946-6316 or 203-946-6255 to speak with the Front Desk Sergeant."

 

 

 

 

THIRD CAUSE OF ACTION

 

 

 

 

 
Case 5:20-cv-00638-TJM-ATB Document 1 Filed 06/08/20 Page 4 of 7

6. PRAYER FOR RELIEF

WHEREFORE, plaintiff(s) request(s) that this Court grant the following relief:

$1,000,000.00 (One Million Dollars)

 

 

 

 

I declare under penalty of perjury that the foregof true and correct.

    

DATED: June 5, 2020

Sr Pooes

Signature of Plaintiff(s)
(all Plaintiffs must sign)

02/2010
Case 5:20-cv-00638-TJM-ATB Document 1 Filed 06/08/20 Page 5of 7

6/5/2020 mail - Your Complaint

mM Gmail Dashon Hines <dashonhines@gmail.com>

Your Complaint
15 messages

 

Rose Dell <RDell@newhavenct.gov> Thu, Jun 4, 2020 at 1:06 PM
To: "dashonhines@gmail.com" <dashonhines@gmail.com>

Mr. Hines,

Please do not contact Patricia King of Corporation Counsel regarding the incident you want investigated by the Police
Department. You need to speak with the investigating Officer. Please call either the non-emergency number at 203-946-
6316 or 203-946-6255 to speak with the Front Desk Sergeant.

Thank you,

Lieutenant Rose J. Dell

New Haven Police Department
Officer-in-Charge

Records Unit

1 Union Avenue

New Haven, CT

203-507-3107

 

Dashon Hines <dashonhines@gmail.com> Thu, Jun 4, 2020 at 7:39 PM
To: Rose Dell <RDell@newhavenct.gov>, ECIC <ECIC@newhavenct.gov>, "Gov. Andrew M. Cuomo” <Email@exec.ny.gov>,
usms.wanted@usdoj.gov, Timothy.Leonard@ic.fbi.gov, tips@nypost.com, tips@nytimes.com

 

In my capacity as a pro se petitioner before the United States District Court for the Northern District of New York, |
demand that you notify your supervisor of my wish to file a complaint against you regarding your previous response. see
link: https://www 1 .nyc.gov/site/ccrb/complaints/file-online.page

UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF NEW YORK DASHON HINES, PETITIONER,
OBJECTIONS vs. CASE NUMBER 1:20-CV-517 (DNH/ATB) NEW YORK STATE DEPARTMENT OF LABOR STAFF.
DEFENDANTS.

In the event, | do not hear from your supervisor, | will assume you did nothing concerning request to speak with your
supervisor and submit formal complaints against you for misconduct. see link: https://en.wikipedia.
org/wiki/Police_misconduct

[Quoted text hidden]
Oey -TJM-ATB Document 1 Filed 06/08/20 Page 6 of 7
Soe Case 5:20-cv-00638-TJM-ATB Document 1 File

el | Gmail Dashon Hines <dashonhines@gmail.com>

Your Complaint
15 messages

Rose Dell <RDell@newhavenct.gov> Thu, Jun 4, 2020 at 1:06 PM

To: "dashonhines@gmail.com" <dashonhines@gmail.com>

Mr. Hines,

Please do not contact Patricia King of Corporation Counsel regarding the incident you want investigated by the Police
Department. You need to speak with the investigating Officer. Please call either the non-emergency number at 203-946-
6316 or 203-946-6255 to speak with the Front Desk Sergeant.

Thank you,

Lieutenant Rose J. Dell

New Haven Police Department
Officer-in-Charge

Records Unit

1 Union Avenue

New Haven, CT

203-507-3107

Dashon Hines <dashonhines@gmail.com> Thu, Jun 4, 2020 at 7:39 PM
To: Rose Dell <RDell@newhavenct.gov>, ECIC <ECIC@newhavenct.gov>, "Gov. Andrew M. Cuomo" <Email@exec.ny.gov>,
usms.wanted@usdoj.gov, Timothy.Leonard @ic.fbi.gov, tips@nypost.com, tips@nytimes.com

In my capacity as a pro se petitioner before the United States District Court for the Northern District of New York, |
demand that you notify your supervisor of my wish to file a complaint against you regarding your previous response. see
link: https://www1 .nyc.gov/site/ccrb/complaints/file-online.page

UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF NEW YORK DASHON HINES, PETITIONER,
OBJECTIONS vs. CASE NUMBER 1:20-CV-517 (DNH/ATB) NEW YORK STATE DEPARTMENT OF LABOR STAFF.
DEFENDANTS.

In the event, | do not hear from your supervisor, | will assume you did nothing concerning request to speak with your
supervisor and submit formal complaints against you for misconduct. see link: https://en.wikipedia.
org/wiki/Police_misconduct

[Quoted text hidden]
: Page 7 of 7
t1 Filed 06/08/20
. -TJM-ATB.. Documen
Case 5:20-cv-00638

229 W GENESEE ST
BUFFALO, NY 14202-9998
351001-0201

(800)275-8777

   

Product

Boutonniere 1 $0.55 $0.55
Uncle Sams Hat 1 $0.15 $0.15
Total $0.70
Cash $1.00
Change

($0.30)

Preview your Mai]
Track your Packages
Sign up for FREE @

www. informeddel i very. com

All sales final on Stamps and postage.
Refunds for guaranteed services only.
Thank you for your business.

HELP US SERVE YOU BETTER

TELL US ABOUT YOUR RECENT
POSTAL EXPERTENCE
Go to:
https: //postal experience. com/Pos
840-5140-0090-001 -00026-29317-p0

or scan this code with
your mobile device:

 

or cal] 1-800-410-7420.
YOUR OPINION COUNTS

Receipt #: 840-51400090-1-2629317-2
Clerk: 91
